
	

113 S670 IS: Dairy Pricing Reform Act of 2013
U.S. Senate
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 670
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2013
			Mrs. Gillibrand (for
			 herself and Ms. Collins) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To improve Federal dairy programs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Dairy Pricing Reform Act of
			 2013.
		2.Definition of
			 SecretaryIn this Act, the
			 term Secretary means the Secretary of Agriculture.
		3.Federal milk
			 marketing order program pre-hearing procedure for Class III pricing
			(a)In
			 generalThe Secretary shall use the pre-hearing procedure
			 described in this section to determine to conduct a hearing to consider
			 alternative formulas for Class III milk product pricing under section 8c of the
			 Agricultural Adjustment Act (7 U.S.C. 608c), reenacted with amendments by the
			 Agricultural Marketing Agreement Act of 1937.
			(b)Requests for
			 proposals
				(1)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary shall issue a request for the submission by interested
			 persons of preliminary proposals for replacement of the Class III milk product
			 pricing formula.
				(2)Preliminary
			 proposalsPreliminary proposals submitted under paragraph
			 (1)—
					(A)may include
			 competitive pay price formulas; and
					(B)shall provide
			 sufficient detail in concept to serve as the basis for the convening by the
			 Secretary of a public information session for review and discussion in
			 accordance with section 900.24 of title 7, Code of Federal Regulations (as in
			 effect on the date of enactment of this Act), but need not conform with the
			 other procedural requirements of part 900 of title 7, Code of Federal
			 Regulations (as in effect on the date of enactment of this Act).
					(c)Pre-Hearing
			 information session review
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall convene a public information session under
			 section 900.24 of title 7, Code of Federal Regulations (as in effect on the
			 date of enactment of this Act).
				(2)RequirementsThe
			 Secretary shall review all preliminary proposals submitted under this section
			 that are of sufficient conceptual detail to allow for the review described in
			 paragraph (1).
				(d)Hearing
			 determination
				(1)In
			 generalNot later than 90 days after the conduct of the public
			 information session under subsection (c), the Secretary shall determine whether
			 to conduct a formal hearing in accordance with part 900 of title 7, Code of
			 Federal Regulations (as in effect on the date of enactment of this Act).
				(2)Hearing to be
			 conductedIf the Secretary determines under paragraph (1) to
			 conduct a formal hearing, the Secretary shall issue notice and conduct the
			 hearing in accordance with part 900 of title 7, Code of Federal Regulations (as
			 in effect on the date of enactment of this Act).
				(3)Hearing not to
			 be conductedIf the Secretary determines under paragraph (1) not
			 to conduct a formal hearing, not later than 90 days after that determination,
			 the Secretary shall submit to the Committee on Agriculture of the House of
			 Representatives and the Committee on Agriculture, Nutrition and Forestry of the
			 Senate a written report that explains the basis for the decision.
				(e)Proceeding with
			 a hearing at any timeConsistent with the purposes of this
			 section, the Secretary may dispense with the pre-hearing requirements of this
			 section and initiate at any time a formal hearing under part 900 of title 7,
			 Code of Federal Regulations (as in effect on the date of enactment of this
			 Act).
			4.Federal milk
			 marketing ordersNot later
			 than 180 days after the date of enactment of this Act, the Secretary shall
			 conduct hearings—
			(1)to analyze the
			 implications of transitioning from a 4-class system for milk products to a
			 2-class system;
			(2)to explore
			 methods to improve signals for price discovery in the short- and long-term to
			 allow dairy producers to better use risk management tools; and
			(3)to assess whether
			 a 2-class competitive pay pricing system for milk products would be more or
			 less transparent than the system in effect as of the day before the date of
			 enactment of this Act.
			
